Mr. Justice Sharswood
delivered the opinion of the court,
The court below undoubtedly had jurisdiction to surcharge the administrator with the money on deposit in' the Harrisburg National Bank, as part of the estate of R. Ross Roberts. Whether it was right, under the circumstances, to do so, is a question which is not before us on this appeal, and upon which, .therefore, no opinion is expressed.
But the decree below went much farther, and directed that “ the Harrisburg National Bank pay the said money,' so deposited as aforesaid, into this court, and that upon such payment the said bank be discharged from all further liability to Samuel A. Foot, guardian, or to any other claimant of the same or any part thereof; and further order and decree that, upon payment of said money into court, the same to be paid over to the said administrator for distribution according .to law.” We are of opinion that in this part of the decree the court transcended their power.
It appears that the fund in question was the balance of an insurance on his own life, effected by the decedent and made payable to him, his executors, administrators or assigns. He had assigned the policy, in his lifetime, to a firm, as collateral security for some indebtedness. They had received the amount from the insurance company, and after paying their debt there remained in their hands the sum of §7251.78. Claim was made to this balance by Samuel A. Foot, of Geneva, New York, who had been appointed by the Surrogate Court of Ontario county, in that state, guardian of decedent’s minor children, they having before that time become residents of that county, where they still reside. The adminis*384trator and guardian then joined in a receipt to the assignees, and deposited the amount in the Harrisburg National Bank to their joint credit. They made an agreement of compromise by which the money was to be divided between them, provided Judge Pearson would approve of such compromise, or such other division thereof as he, with a full knowledge of the facts, should deem just. Judge Pearson very properly declined to approve the compromise or act as referee. Thus the matter stood when the administrator filed his account in the court below. The agreement of compromise and reference having failed of effect,- the appellants are liable to pay this money to whoever is in law entitled to receive it. It may be very clear that under the laws of Pennsylvania this fund belongs to the administrator. If so, it is simply a debt due to the estate. But what Act of Assembly has given the Orphans’ Court jurisdiction to determine that question, and order the debtor to pay the administrator or to pay into court — an order, of course, to be enforced by attachment or execution ? The foreign guardian could not be brought in as a party by a simple notice, and the rights of the minor children be concluded by a decree against him. As a foreign guardian he had no power in this state; but a guardian may hereafter be appointed here, who would have. What power then had the court to decree that upon payment into court the bank should “be discharged from all further liability to Samuel A. Foot, guardian, or to any other claimant of the same or any part thereof?” Even if the claimant of the fund had been a resident of Dauphin county, he could not have been made a party to this proceeding and his claim disposed of in this summary way. He would have had a right to a common-law action and to a trial by jury. On what grounds the claim is made on behalf of the minor children we do not know. It would be dangerous, without hearing their side, to come to the conclusion that it is without foundation. This insurance was effected in the Manhattan Life Insurance Company of the city of NeAV York. Neither the policy, nor the charter of that company, nor the laws of the state of New York on the subject of life insurance, were produced, as far as appears, in the coui’t below. It is very clear to us that, if a guardian properly appointed under the laws of this state should hereafter bring an action against the appellants and establish the right of the minor children to this. money, this order and decree of the Orphans Court Avould be no bar to a recovery. It may be readily conceded, as the learned auditor below argued, that the Orphans’ Court has all the power of a court of equity in regard to matters clearly Avithin its jurisdiction. But the question recurs, was this a matter clearly within its jurisdiction ? In the settlement of the administrator’s account, they certainly could decide that this was an asset of the estate which the administrator ought to have collected, and if he had negligently lost it, could surcharge him with the amount. But surely they could not cite *385the debtor and enter a decree or judgment against him. That would be to draw into that court the trial and determination of all claims by decedents’ estates against third persons. It would hardly be pretended that, if the money had remained in the hands of the assignees who held the policy as a pledge, that such an order could have been made upon them. It is not perceived that the appellants stand in any other or worse position. They were in no sense parties to the proceeding in the court below. They did not, in answer to the notice they received from the auditor, appear before him. When notified of his finding against them they came in and excepted. This they had a right to do, to prevent an unwarrantable proceeding against them; but it did not involve them in a submission to the jurisdiction, for it was for the very purpose of taking exception to that jurisdiction.
So much of the decree of the Orphans’ Court as declares that the sum of $7251.78, held on deposit by the appellants, is a part of the estate of the aforesaid decedent, and as such legally belongs and is payable only to the aforesaid administrator, and therefore the court do further order and decree that the Harrisburg National Bank pay the said money so deposited as aforesaid into this court, and that upon such payment the said bank be discharged from all further liability to Samuel A. Foot, guardian, or to any other claimant of the same or any part thereof; and further order and decree that upon payment of said money into court the same be paid over to the said administrator for distribution according to law — be and the same is hereby reversed, and that the costs of this appeal be paid by the appellee from the estate of the decedent.